Malone, C.J.,
dissenting: I respectfully dissent for two reasons. First, consistent with prior published decisions of this court, I would find that this court lacks jurisdiction to consider an appeal by H.G. and D.G. (Maternal Cousins) from the district court’s ruling that the Department of Social and Rehabilitation Services (SRS) failed to make reasonable efforts or progress toward finding an adoptive placement for N.A.C. Second, even if this court has jurisdiction to consider the appeal, I would conclude on the merits that the district court’s decision was supported by substantial competent evidence.
I will first address the issue of appellate jurisdiction. K.S.A. 2012 Supp. 38-2273(a) provides: “An appeal may be taken by any party *726or interested party from any order of temporary custody, adjudication, disposition, finding of unfitness or termination of parental rights.” The majority concludes that die district court’s order following the hearing on November 5, 2012, constituted an order of disposition because the order resulted in a change of custody for adoptive placement of N.A.C. from SRS to S.D. and D.D. (Foster Parents). But as the majority acknowledges, prior decisions of other panels of this court have held as a matter of law that the order of disposition referred to in 38-2273(a) is the one order of disposition entered at the time of, or within 30 days after, adjudication. See In re C.E., 47 Kan. App. 2d 442, 448, 275 P.3d 67 (2012); In re J.W., No. 107,839, 2012 WL 5205749, at *3 (Kan. App. 2012) (unpublished opinion); In re E.W., No. 101,910, 2009 WL 5063416, at *4 (Kan. App. 2009) (unpublished opinion).
The terms adjudication, disposition, and termination of parental rights are all terms of art under the Revised Kansas Code for Care of Children (Code), each carrying its own meaning and each occurring in a certain sequence. In re D.M.M., 38 Kan. App. 2d 394, 398, 166 P.3d 431 (2007). In addition to the three cases cited by the majority, other published decisions of this court have described the disposition order referred to in 38-2273(a) as the custody order entered within 30 days of adjudication pursuant to K.S.A. 2012 Supp. 38-2253 and K.S.A. 2012 Supp. 38-2255 (or earlier versions of these statutes). See In re D.M.M., 38 Kan. App. 2d at 398-99; In re A.F., 38 Kan. App. 2d 742, 745, 172 P.3d 63 (2007); In re S.C., 32 Kan. App. 2d 514, 518, 85 P.3d 224 (2004). This court has noted the “harsh or unfair result” caused by the narrow construction of 38-2273(a). In re D.M.M., 38 Kan. App. 2d at 400. Nevertheless, the Kansas Legislature has not seen fit to modify the statute in the last several years. “[Wjhen the legislature does not modify a statute in order to avoid a standing judicial construction of that statute, the legislature is presumed to agree with that judicial construction. [Citation omitted.]” Hall v. Dillon Companies, Inc., 286 Kan. 777, 785, 189 P.3d 508 (2008).
Here, N.A.C. was placed in tire temporary custody of SRS on November 7, 2011. No appeal was taken from that order. N.A.C. was adjudicated a child in need of care and tire “Order of Dispo*727sition” was filed on January 12, 2012. No appeal was taken from either the adjudication order or the disposition order. The district court terminated parental rights following a hearing on April 3, 2012, and ordered N.A.C. to be placed in the custody of SRS for adoption proceedings. No appeal was taken from the district court’s order terminating parental rights.
The hearing held by the district court on November 5, 2012, was in the nature of a post-termination “permanency hearing” pursuant to K.S.A. 2012 Supp. 38-2264. Subsection (a) of this statute defines a permanency hearing as “a proceeding conducted by the court... for the purpose of determining progress toward accomplishment of a permanency plan.” Subsection (h) provides:
“If the court enters an order terminating parental rights to a child, . . . the requirements for permanency hearings shall continue until an adoption or appointment of a permanent custodian has been accomplished. If the court determines that reasonable efforts or progress have not been made toward finding an adoptive placement or appointment of a permanent custodian or placement with a fit and willing relative, the court may rescind its prior orders and malee others regarding custody and adoption that are appropriate under the circumstances.”
The majority acknowledges that the district court’s finding under K.S.A. 2012 Supp. 38-2264(h) that SRS failed to malte reasonable efforts to find an adoptive placement, standing alone, does not qualify as an order of disposition subject to appeal. But the majority concludes that the district court’s findings regarding reasonable efforts and its orders changing custody from SRS to Foster Parents “are issues so interwoven that they are legally inseparable.”
Based on the evidence presented at the November 5, 2012, permanency hearing, the district court found that United Methodist Youthville (Youthville), the agency designated by SRS to supervise N.A.C.’s adoption, had failed to malee reasonable efforts or progress toward finding an adoptive placement for N.A.C. As a result of this finding, tire district court removed N.A.C. from the custody of SRS for adoptive placement and granted custody directly to Foster Parents. Had the legislature intended to make a district court’s order entered at a post-termination permanency hearing subject to appeal, the legislature easily could have accomplished this task by adding the term “permanency order” to the list of *728appealable orders under K.S.A. 2012 Supp. 38-2273(a). The majority’s interpretation of K.S.A. 2012 Supp. 38-2273(a) opens the door to endless appeals in cases under the Code. I believe the legislature intended the order terminating parental rights to be the final order under the Code that is subject to appeal.
Moreover, under the majority’s interpretation of K.S.A. 2012 Supp. 38-2273(a), Maternal Cousins are allowed to appeal the district court’s ruling at tire permanency hearing because it resulted in a change of custody for adoptive placement of N.A.C. But had the district court ruled against Foster Parents at tire same hearing, they would have had no appeal’ rights because tire ruling would not have resulted in a change of custody and would not have constituted an order of disposition, as construed by the majority. In other words, under the majority’s interpretation of the term “order of disposition,” whether the district court’s order at the permanency hearing is subject to appeal depends on which party loses at the hearing. I do not believe the legislature intended such an anomalous result. For all these reasons, I conclude that this court lacks jurisdiction to consider the appeal by Material Cousins.
Next, even if this court has jurisdiction to consider this appeal, I would conclude on the merits that the district court’s decision was supported by substantial competent evidence. The permanency hearing commenced on November 5, 2012, at 8:55 a.m. and concluded late in the afternoon. At the start of the hearing, the district court identified the issues as (1) whether Youthville and SRS had made reasonable efforts to find an adoptive placement for N.A.C. and (2) if reasonable efforts had not been made, what is now in the best interest of the child.
At the hearing, the foster mother testified and described how N.A.C. had been placed in her home when she was 4 days old and how her family had cared for N.A.C.’s special needs since that time. She described the close bonding between N.A.C. and the family’s other two children. She also testified about her concern that Youth-ville had organized little visitation between N.A.C. and Maternal Cousins, even though Maternal Cousins had expressed an interest in adoption from the beginning of the case. Jan Van Patten, a licensed clinical specialist social worker, testified about the trauma *729that N.A.C. would suffer by being removed from Foster Parents' home. One of the Maternal Cousins also testified, along with four social workers from Youthville. Each party introduced exhibits which the district court reviewed.
At the conclusion of the hearing, each attorney presented closing arguments. N.A.C.’s guardian ad litem (GAL) was asked to malee a recommendation to the district court. Based on the evidence presented at the hearing, the GAL recommended that the district court grant Foster Parents' motion. The GAL concluded her remarks by stating:
“Your Honor, again, I say this is an extremely difficult decision. I believe it will be a difficult decision for the Court. I drink either of these families would be a wonderful home for diis child, but I have to believe that it is in the best interests of . . . this child to remain in tire only home she’s ever known. Thank you.”
After hearing the evidence and the arguments of counsel, the district court entered detailed findings. First, the district court stated that it was aware that in making an order, the statutes “embody a preference for relatives.” See K.S.A. 2012 Supp. 38-2270(b).
The district court’s biggest issue of concern was the fact that, even though it was obvious from the beginning of the case that termination of parental rights was probable, Youthville had made minimal efforts to initiate visitation between Maternal Cousins and N.A.C. This finding is supported by substantial evidence. The social workers at Youthville acknowledged that they were aware of Maternal Cousins’ interest in adoption as early as November 2011. However, Youthville did not organize Maternal Cousins’ first visit with N.A.C. until July 2012. Thereafter, there were two other visits, and the district court denied one request for a visit. Youthville staff explained drat they did not want to schedule visitation until parental rights had been terminated. But as the district judge stated, this case “screamed termination” from the beginning and there was no reason for Youthville to delay bonding between Maternal Cousins and N.A.C. until July 2012.
Next, the district court found that in selecting Maternal Cousins as the adoptive placement, Youthville “did not consider anything *730but blood.” This finding is supported by an e-mail from Kelly Houser of Youthville dated May 15, 2012, that stated, “I am very confident that when this case goes to BIS [best interest staffing] the relative will be chosen.” As Foster Parents argued at the hearing, Youthville already had taken this position 2 months before Maternal Cousins had their first visit with N.A.C. and without knowing how the child would respond to visitation. As noted earlier, the district court was aware of the statutory preference for relatives. But this court has held that “where an agency’s decision to change placement of a child was overly influenced, if not controlled, by an abstract or arbitrary preference for ‘blood,’ this will sufficiently support the district court’s conclusion that the agency’s decision failed to reflect reasonable efforts [to find an adoptive placement].” In re M.R., 36 Kan. App. 2d 837, Syl. ¶ 4, 146 P.3d 229 (2006).
Next, tire district court noted Youthville’s delay in initiating the Interstate Compact on Placement of Children (ICPC) request. Youthville actually initiated the ICPC process in March 2012, before termination of parental rights. The district court seemed to be aware that Youthville could not obtain an adoptive placement through the ICPC until after parental rights had been terminated. But the district court was critical of Youthville because it did not expedite the process by requesting a private home study. Ironically, Maternal Cousins ultimately took it upon themselves to request a private home study, which helped expedite their ICPC approval.
Finally, the district court found that Youthville’s best interest staffing showed no consideration of what effect its decision would have on N.A.C. “to lose the first year of her life and the bonding” she had formed with Foster Parents and their children. At the hearing, Tiffany Deschner of Youthville testified as follows:
“Q. So if the Court upholds the decision—Youthville’s decision today, what will be the transition for [N.A.C.] to [Maternal Cousins’] home, if any?
“A. Given her age, we would likely place her immediately.
“Q. So if the Court rules in [Maternal Cousins’] favor, [N.A.C.] will get on a plane and go to Idaho and never see [Foster Parents] again; is that the plan?
“A. That’s likely the plan, yes.”
Van Patten testified at length about the trauma that N.A.C. would suffer by being removed from Foster Parents’ home. The *731foster mother described the close bond between N.A.C. and the family’s other two children. This testimony supports the district court’s concern about Youthville’s lack of a transition plan.
For all these reasons, the district court found that Youthville and SRS had failed to malee reasonable efforts or progress toward finding an adoptive placement for N.A.C. The district court noted that at a permanency hearing held on May 17, 2012, the district court had found that SRS was making reasonable efforts toward adoption. The district court stated that to the extent these findings were inconsistent, the earlier finding had been made at a nonevidentiary hearing and “the litigated result overcomes it.”
An appellate court reviews the district court’s findings of fact to determine whether they are supported by substantial competent evidence. Substantial competent evidence is such legal and relevant evidence as a reasonable person might regard as sufficient to support a conclusion. Hodges v. Johnson, 288 Kan. 56, 65, 199 P.3d 1251 (2009).
Here, the GAL was correct in stating that the district court was faced with an extremely difficult decision. The district court could have denied Foster Parents’ motion, and that decision would have been supported by substantial competent evidence. But likewise, the district court’s decision in favor of Foster Parents was supported by evidence that “a reasonable person might regard as sufficient to support [the district court’s] conclusion.” 288 Kan. at 65. Based on our standard of review, I would affirm the district court’s judgment in favor of Foster Parents.